Citation Nr: 0609875	
Decision Date: 04/05/06    Archive Date: 04/13/06

DOCKET NO.  04-38 076	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUES

1.  Entitlement to improved death pension benefits based on 
income received during the period from December 1, 2001 to 
November 30, 2002.

2.  Whether termination of improved death pension benefits 
effective December 1, 2000 was proper.


ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel




INTRODUCTION

The veteran apparently had active service from April 1941 to 
September 1943.  The veteran died in 1960.  The appellant is 
the veteran's surviving spouse.

This appeal comes before the Board of Veterans' Appeals 
(Board) on appeal from administrative decisions issued in 
June 2002 and October 2003 by the Milwaukee, Wisconsin, 
Department of Veterans Affairs (VA) Regional Office (RO), 
which determined that the appellant's income for the period 
from December 1, 2001, through November 30, 2002, reduced by 
medical expenses, exceeded the maximum income limit set for 
eligibility for pension for that year.  The appellant 
disagreed in October 2003, and, after the RO issued a 
statement of the case (SOC) in October 2004, the appellant's 
timely substantive appeal was received less than 60 days 
later.

The record reflects that the appellant was represented by a 
service organization during a portion of this appeal, but 
that representation was revoked, and she is no longer 
represented.

In December 2000, the appellant contacted a member of the 
United States Senate regarding a pension check which was to 
have been sent to her which she had not received.  
Information in the claims file regarding the attempts to 
trace that missing check is not relevant to the issue on 
appeal.

By a letter issued in February 2001, the RO notified the 
appellant that pension benefits to her, in the amount of 
$4.08 monthly, were terminated, effective December 1, 2000, 
because her income had increased.  The appellant's July 2001 
letter to the President includes a statement of disagreement 
with that determination.  The RO did not issue a statement of 
the case specific to the termination of pension benefits 
effective December 1, 2000.  The appellant has disagreed with 
that termination, and is entitled to a statement of case 
addressing that contention.  Manlincon v. West, 12 Vet. App. 
238 (1999).  The claim that pension benefits should not have 
been terminated effective December 1, 2000, is addressed in 
the REMAND portion of the decision below and is REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDING OF FACT

The appellant's income for the period from December 1, 2001 
through November 30, 2002, less allowable expenses, exceeded 
the maximum income allowed during the period at issue for 
purposes of eligibility for improved death pension for a 
single surviving spouse.


CONCLUSION OF LAW

The appellant does not meet the income criteria for 
eligibility for improved death pension benefits based on 
income received during the period from December 1, 2001 to 
November 30, 2002.  38 U.S.C.A. §§ 1503, 1541 (West 2002 & 
Supp. 2005); 38 C.F.R. §§ 3.23, 3.271, 3.272 (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

The appellant contends that she is entitled to pension 
benefits because her income in insufficient to allow her to 
pay her bills.

Preliminary Matters:  Duties to Notify & to Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2005); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in his or her possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).

In this case, following the receipt of the appellant's 
informal claim, based on a letter to the President, the 
appellant submitted a formal claim for compensation or 
pension in October 2001.  The RO issued a letter in December 
2001 which advised her of the evidence needed to substantiate 
the claim and the fact that she would need to provide 
financial information, including information regarding 
unreimbursed medical expenses, to lower her income of 
$8,136.00 below the income limit of $6,407 for a surviving 
spouse with no dependents.  The RO specifically advised her 
to identify "any additional information or evidence" that 
she wanted VA to obtain for her.  

The Board notes that this letter did not specifically advise 
the appellant that VA would obtain the appellant's income 
information from the Social Security Administration (SSA), 
but the appellant was not prejudiced by this omission, since 
later communications from VA advised her that this evidence 
had been obtained.  

The Board also notes that this letter, although it advised 
the appellant to identify "any information" she wanted VA 
to obtain for her, did not specifically advise the appellant 
to provide any evidence "in her possession" that pertained 
to the claim.  However, the statements in the letter advising 
the appellant that she should submit information about 
"family medical expenses you paid" certainly implies that 
she was responsible to provide any information about expenses 
that she wanted VA to consider.  A duty-to-assist letter 
issued in April 2001 advised her to submit "all of your 
financial information from March 15, 2002" and advised her 
that no further action would be taken on her claim until 
financial information was received.  This letter certainly 
implied that she should provide any information she had.  

Even before the April 2002 duty to assist letter was issued, 
the appellant provided a statement in March 2002 advising 
that she had sent all the necessary information.  The record 
reflects that the appellant had applied for widow's death 
pension benefits on several occasions, and the March 2002 
letter advising VA that the necessary information had been 
submitted establishes that the appellant was aware of the 
evidence required from her and was aware of the evidence 
regarding her claim that would be obtained by VA.  In June 
2002, the appellant submitted additional medical expense 
information, establishing that she was aware that she should 
submit any evidence in her possession pertaining to the 
claim.  

After the RO issued the June 2002 administrative decision, 
the appellant submitted additional medical information.  In 
July 2002, the RO explained how that evidence affected the 
outcome of the claim.  

In August 2002, the RO issued another letter advising the 
appellant of VA's duty to assist her, this letter provided 
additional information about how claims for death benefits 
were adjudicated, and this letter again provided the forms to 
be used in providing evidence.  In this letter, the RO 
advised the appellant to submit evidence for the period 
beginning December 1, 2001 through December 31, 2002.  

In February 2003, the appellant provided her financial 
information on the form furnished by the RO, and reported her 
income and reported medical expenses from January 1, 2002 
through December 31, 2002 in a general sum.  In September 
2003, the RO advised the appellant that each medical expense 
should be identified by the date incurred.  The appellant 
then provided the evidence, with more specific dates for each 
expense, in October 2003.  

In October 2003, the RO reviewed the evidence submitted, and 
provided a letter explaining what evidence was lacking that 
might substantiate the claim.  The letter explained how long 
the appellant had to submit the additional evidence, advising 
her that, if she submitted evidence prior to January 1, 2004, 
her claim for benefits payments from January 1, 2002, would 
be reconsidered.  

In October 2004, the RO notified the appellant that, although 
she was told to report expenses from January 1, 2002 through 
December 31, 2002, she should have been advised to report 
expenses from December 1, 2001 through November 31, 2002.  
The letter also explained what expenses the RO had considered 
and what expenses were countable to reduce income for 
purposes of determining eligibility for death pension.  The 
RO provided a VA Form 21-0518-1 and a VA Form 21-8416 with 
the corrected reporting dates for the appellant to return.  
The appellant did not return the forms with the revised 
reporting periods.  

The SOC issued in October 2004 advised the appellant of the 
applicable regulations for computation of entitlement to 
pension benefits.  Although the SOC did not specifically 
advise the appellant of the provisions of 38 C.F.R. § 3.159, 
as revised to incorporate and implement the VCAA, the claims 
file establishes that the appellant was afforded numerous 
opportunities to submit evidence and establishes that she was 
clearly advised that the outcome of the claim depended on her 
submission of evidence regarding expenses.  The notices to 
her reflect that VA had obtained information from SSA about 
her income.  Thus, no further notice to her about evidence VA 
was responsible for obtaining was required, since there was 
no other evidence, other than the evidence in the appellant's 
possession, that was relevant to the claim, and the notices 
to the appellant clearly stated that no evidence other than 
evidence of income and expenses countable to reduce income 
were pertinent.

The duty to assist letters in December 2001 and April 2002, 
the rating decisions, the October 2003 and October 2004 
communications, together with other communications of record, 
have provided the appellant with notice of each element 
required under the VCAA.  The fact that the appellant 
understands what evidence is required to substantiate her 
claim is established in the numerous items of correspondence 
from her providing specific information about specific 
medical expenses.  If there is any aspect of notice under the 
VCAA which has not been met, the record establishes that lack 
of such notice did not prejudice the appellant, since the 
only additional evidence relevant to her claim is medical 
expense evidence, and the claims file establishes that she 
was aware of her responsibility to submit such evidence.  

The Board finds that the claimant and her representative, 
during the period when she was represented, prior to 
revocation by the representative of the appointment, were 
aware of the evidence required to substantiate her claim.  
The appellant has had an opportunity to review the evidence 
and comment on the evidence, and has been afforded 
appropriate due process as set forth in VA regulations.  The 
duty to assist the claimant in developing evidence to 
substantiate the claim addressed in this decision has been 
met.

Since both the duty to assist the appellant and the duty to 
notify the appellant have been met, it is not prejudicial to 
the appellant for the Board to proceed to finally decide the 
appeal.  Mayfield, supra; see Pelegrini v. Principi, 18 Vet. 
App. 112, 120-21 (2004).  



Factual background

The appellant, the veteran's surviving spouse, filed a claim 
for death pension after the veteran died in 1960.  The 
appellant later remarried, in 1967, and payment of pension 
benefits to her was terminated.  The appellant's second 
husband died, and she again sought pension benefits.  
Following denial of a claim for pension submitted in December 
1986, the appellant perfected a substantive appeal.  On 
appeal, the Board, in a March 1989 decision, affirmed the 
RO's determination that the appellant's countable income for 
the 12 months beginning January 2, 1987 was very slightly in 
excess of the maximum income allowed for eligibility for 
payment of improved death pension benefits.

The appellant again submitted a claim for improved death 
pension benefits in January 2000.  Based upon the information 
provided at that time, including medical expense information, 
the appellant was awarded a $4.08 monthly pension benefit.  
Those benefits were terminated, effective December 1, 2000, 
when the appellant's income rose.  The appellant was informed 
that her increased income exceeded the income limit of 
$6,237.00 set by statute as the maximum allowable annual 
income for purposes of eligibility for pension benefits.  

By a July 2001 letter to the President which resulted in 
correspondence to VA in September 2001, the appellant 
contended that she was entitled to pension benefits.  In 
notations on VA's September 2001 letter to her, the appellant 
indicated that she paid $81 monthly to Blue Cross/Blue 
Shield, and got her prescriptions free, and had no medical or 
dental expenses.  

By letters issued in December 2001 and April 2002, the RO 
advised the appellant of the evidence required to 
substantiate her claim that she was entitled to death pension 
benefits based on her income and expenses.  In June 2002, the 
appellant sent additional health care expense information, a 
copy of a receipt reflecting payment of $21.74 for medication 
in June 2002.  She also provided a receipt for a June 2002 
payment of $6.70 to a chiropractor.

The RO reviewed the appellant's SSA income information, which 
showed benefits of $8,352 annually, or $696 monthly, in 2002.  
The RO reduced that income by the amount of allowable 
expenses, including the appellant's payments for Medicare 
premiums, and $21.74 in unreimbursed medical expenses.  The 
RO explained that the income limit for payment of pension 
benefits to surviving spouses was set at $6,407.00 for the 
period beginning in January 2002.  The RO's letter discloses 
that, even counting the reduction of the appellant's income 
by the allowable expenses, her income exceeded maximum 
allowable rate of pension during 2002 by more than $1,000.

The appellant disagreed with the determination that she was 
not eligible for pension benefits, and submitted additional 
medical expense information, showing that she paid $36 to a 
podiatrist in June 2002.  In July 2002, the appellant 
reiterated that $628 monthly, after payment of her Medicare 
premium, was insufficient for her monthly expenses.  She 
submitted a receipt showing payment of $11.64 for medication 
in June 2002.

The RO issued another duty to assist letter in August 2002, 
and attached a copy of the applicable regulatory provisions.  
In July 2003, the RO provided additional information about 
the specific evidence, including specific information that 
the appellant should provide information as to her 
unreimbursed medical expenses during the period from December 
1, 2001 through December 31, 2002.

In September 2003, the RO notified the appellant that the 
evidence she provided could not be considered because no 
dates were provided.  The RO afforded the appellant another 
opportunity to provide the dates for the expenses listed, and 
sent another form.  The appellant returned that form in 
October 2003, and included a list of her monthly expenses, 
listing $648 annually for Medicare and $115 every two months 
for Blue Cross/Blue Shield premiums as her medical expenses 
for the year.  She also detailed information about food 
expenses and car repair expenses.  In October 2003, the 
appellant submitted receipts showing that she paid for 
optometry service in March 2003 through June 2003.  

In an administrative decision issued in October 2003, the RO 
determined that, after deduction of $1,740 in medical 
insurance premiums (for Medicare and for private insurance) 
and $320 for a 5 percent medical deductible, although the 
appellant had not, in fact, submitted receipts showing that 
she had spent $320 out of pocket since December 1, 2001, the 
appellant's income of $6,932 still exceeded the statutory 
maximum income of $6,407 for the period beginning January 1, 
2002.  

In October 2004, the RO issued a corrected letter, which 
advised the appellant that the RO had incorrectly counted a 
monthly $33.50 life insurance premium as an expense which 
could be deducted from countable income.  The RO also noted 
that the appellant had been incorrectly advised that she 
should submit evidence as to expenses from January 1, 2002 
through December 31, 2002, but she should have been advised 
to submit expenses for the period from December 1, 2001 
through November 30, 2002.  The RO advised the appellant that 
the correct figure for her countable income for the period 
from December 1, 2001 through November 30, 2002, based on the 
evidence of record, was $7,356.00.  Thus, her countable 
income remained above the statutory maximum income limitation 
of $6,407.00 for eligibility for pension benefits beginning 
in January 2002.  The RO further advised the appellant that, 
since she had been given the wrong dates for the period of 
countable expenses, she was being afforded another 
opportunity to submit evidence.  

The appellant did not thereafter submit any additional 
evidence.  In her substantive appeal, which bears no date 
stamp showing the date of receipt, but which shows that the 
appellant signed it in late October 2004, the appellant 
argued that she was 82, living alone, on a low income, with 
no savings.  Her representative submitted a statement (VA 
Form 646) in December 2004, less than 60 days after the SOC 
was issued, so the appellant's substantive appeal was timely.

Applicable law and regulations

In order to receive death pension benefits as a surviving 
spouse, the appellant must be the surviving spouse of a 
veteran who had the requisite wartime service, and her income 
must be less than the statutory maximum rate of death 
pension.  38 U.S.C.A. § 1541.  A surviving spouse who meets 
these requirements will be paid the maximum rate of death 
pension, reduced by the amount of her countable income.  38 
U.S.C.A. § 1541; 38 C.F.R. § 3.23. 

In determining income for this purpose, payments of any kind 
from any source are counted as income during the 12-month 
annualization period in which received unless specifically 
excluded.  38 U.S.C.A. § 1503; 38 C.F.R. § 3.271.  Exclusions 
from income include unreimbursed medical expenses.  
Exclusions from income do not include Social Security 
benefits.  38 C.F.R. § 3.272.

Analysis

In her June 2002 statement in support of her claim, the 
appellant stated that she needed pension benefits because her 
monthly income, $696 prior to her monthly payment of a 
Medicare premium, was not enough to pay all her bills.  For 
the 12-month period beginning in December 2001, the maximum 
annual rate of pension for a surviving spouse without 
dependents was $6,407.  The appellant's SSA benefits resulted 
in an annual income of $8,352 during the period applicable to 
this appeal.  

Reduction of the appellant's income based on her Medicare 
premium payments, and by the amounts paid for Blue Cross/Blue 
Shield health insurance premiums, either $575, as noted in 
the October 2004 letter or $690, as allowed in the October 
2003 decision, and assuming a $320 deduction for unreimbursed 
medications expenses, even though the appellant actually 
submitted evidence of less than $100 in unreimbursed out-of 
pocket expenses, still results in a finding that the 
appellant had income in excess of $6,500, which exceeds the 
maximum allowable rate of pension, $6,407.

Notwithstanding the appellant's assertions that she is in a 
precarious financial situation, the maximum countable income 
is set by statute.  The Board is not authorized to award 
pension benefits when there is income which exceeds the 
maximum annual pension rate, and the Board is not free to 
disregard that rate.  The appellant's income during the 
period from December 1, 2001 to November 30, 2002 exceeded 
the limit set by Congress, and her claim for pension benefits 
for this period must be denied. 

The Board notes that Congress adjusts the maximum allowable 
rate of pension, generally yearly.  The appellant's 
unreimbursed medical expenses may increase.  When the 
appellant's unreimbursed health care expenses, or other 
countable deductions from her SSA income, increase, she may 
become eligible for pension, and she may submit such a claim 
at any time.  Although the claim for pension benefits based 
on income during the period from December 1, 2001 to 
November 30, 2002 cannot be granted, this denial does not 
preclude an application for benefits for another period. 


ORDER

Eligibility for pension benefits based on income received 
during the period from December 1, 2001 to November 30, 2002 
is denied.




REMAND

The RO accepted the appellant's July 2001 letter to the 
President as a claim for pension benefits for the period from 
December 1, 2001 through November 30, 2002.  However, the 
appellant's letter specially disagreed with termination of 
pension benefits as of December 1, 2000.  The appellant is 
entitled to a SOC addressing her entitlement to pension 
benefits for the period from December 1, 2000 through 
November 30, 2001.  Manlincon v. West, 12 Vet. App. 238 
(1999).

Accordingly, the case is REMANDED for the following actions:

1.  The appellant should be provided a 
SOC with respect to her disagreement with 
termination of death pension benefits 
effective December 1, 2000.  Manlincon v. 
West, 12 Vet. App. 238 (1999) (when a NOD 
is filed by the appellant with respect to 
a denial of benefits, but a SOC has not 
been issued, the Board is required to 
remand, rather than refer, the issue for 
the issuance of the SOC).  This SOC must 
include notice which advises the 
appellant of the dates of the period of 
income and expenses applicable to 
calculation of pension benefits effective 
December 1, 2000, and must advise the 
appellant as to the calculation of income 
and reductions to income.

In addition, the notice should including 
a description of the provisions of the 
VCAA, such as through the text of 38 
C.F.R. § 3.159 as revised to incorporate 
the VCAA, notice of the evidence required 
to substantiate the claim, and notice of 
the claimant's responsibilities and VA's 
responsibilities in developing the 
evidence, including what evidence the 
claimant is responsible to obtain and 
what evidence VA will obtain.  38 
U.S.C.A. §§ 5102, 5103, 5103A (West 2002 
& Supp. 2005).

In addition, a corrective VCAA notice 
under 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b), must be provided that 
includes an explanation as to the 
information or evidence needed to 
establish entitlement to pension and an 
effective date for receiving pension, if 
the appeal for pension for the dates 
sought is granted, as outlined by the 
United States Court of Appeals for 
Veterans Claims in Dingess/Hartman v. 
Nicholson, Nos. 01-1917 and 02-1506 (U.S. 
Vet. App. Mar. 3, 2006).  

In any event, the appellant should be 
specifically asked to provide any 
evidence in her possession or to identify 
any evidence that might be obtained that 
might substantiate her claim, and she 
should be provided with guidance as to 
the time period at issue, that is, the 
beginning and ending dates of relevant 
income and expenses countable to reduce 
that income.

2.  The claimant should be specifically 
advised of the period allowed for appeal 
following the issuance of the SOC, and 
should be advised of the date on which 
her right to submit a timely appeal 
expires.  If the claimant submits a 
timely and adequate substantive appeal, 
this issue should be returned to the 
Board for appellate review.

The case should then be returned to the Board for further 
appellate consideration, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


